Citation Nr: 0608524	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-15 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for chronic 
suppurative otitis media of the left ear.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hearing loss, 
claimed as secondary to service-connected chronic suppurative 
otitis media of the left ear.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to May 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2002 RO decision which denied service connection 
for hearing loss as secondary to service-connected chronic 
suppurative otitis media of the left ear and for tinnitus, 
and also denied a compensable rating for chronic suppurative 
otitis media of the left ear.  The veteran testified at a 
hearing before the RO in June 2003.


FINDINGS OF FACT

1.  The veteran's chronic suppurative otitis media of the 
left ear is manifested by occasional drainage.

2.  Tinnitus began many years after service, and was not 
caused by any incident of service.

3.  Any hearing loss began many years after service, was not 
caused by any incident of service, and was not caused or 
permanently worsened by the service-connected chronic 
suppurative otitis media of the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for chronic 
suppurative otitis media of the left ear have been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.87, Diagnostic Code 6200 (2005).

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

3.  Hearing loss was not incurred in or aggravated by 
military service, and is not proximately due to or the result 
of service-connected chronic suppurative otitis media of the 
left ear.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. 
§§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The veteran contends that the severity of his service-
connected chronic suppurative otitis media of the left ear 
warrants a compensable disability rating under the provisions 
of 38 C.F.R. § 4.7, Diagnostic Code 6200.  Diagnostic Code 
6200 provides the rating criteria for evaluation of chronic 
suppurative otitis media, mastoiditis, or cholesteatoma.  
During suppuration or with aural polyps, a 10 percent 
evaluation is warranted.  A 10 percent evaluation is the 
schedular maximum assignable under this Diagnostic Code.

The Board has reviewed all of the evidence of record 
potentially relevant to this claim, which consists of VA 
treatment records dated since 2001; private medical records 
dated in 2002 and 2003; the reports of VA examinations dated 
in February 2002 and February 2005; and the contentions of 
the veteran and his representative regarding his claim.

Upon review of such evidence, a compensable 10 percent rating 
for chronic suppurative otitis media of the left ear is 
warranted.  While VA examinations of record have not found 
suppuration or aural polyps to be present, the veteran has 
asserted that the condition is not always an active one and 
he has not been given an examination during the active phase 
of the condition.  

The evidence of record does contain a private medical letter 
dated in July 2003 from Dr. "R.B.", who asserts that he has 
treated the veteran periodically over the past several years 
and noted that his condition is chronic and occasionally 
includes draining.  The Board finds this medical opinion is 
entitled to some probative weight. 

In light of competent medical evidence that the veteran's 
chronic suppurative otitis media of the left ear is 
manifested by occasional draining, and with application of 
the benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), a 10 
percent rating for the condition is warranted.  As 10 percent 
is the maximum schedular rating allowable under Diagnostic 
Code 6200, a rating higher than 10 percent is not warranted.

The Board has reviewed Diagnostic Codes other than 6200 in 
search of a basis to increase the veteran's disability claim 
beyond 10 percent, but has found no basis to evaluate this 
veteran under any other code.     

Service connection for tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The veteran's service medical records are negative for any 
indication of the presence of tinnitus.  At a 1954 VA 
examination, it was noted that there were no complaints of 
tinnitus, clearly providing very probative evidence against 
this claim.  VA medical records dated in July 1975 contain a 
notation of tinnitus of the right ear.  Private medical 
records dated in October 1975 note complaints of bilateral 
high-pitched tinnitus which had begun three years previously.  

At a February 2002 VA examination, the veteran reported a 40-
year history of bilateral constant tinnitus, and an 
impression of bilateral constant tinnitus was indicated.  At 
another February 2002 VA examination, the veteran reported a 
bilateral ringing sound in his ears following an in-service 
incident.  He said this had become worse in the past five 
years.  

The examiner opined that it was less likely than not that 
tinnitus was related to military service.  It was indicated 
that the onset of tinnitus coincided with the onset of 
sensorineural hearing loss which occurred later in life.  The 
most likely etiology of tinnitus was the veteran's history of 
civilian occupational hazardous noise exposure.  

At a February 2005 VA examination, the veteran reported 
constant ringing in his ears, and tinnitus was diagnosed and 
was indicated as being worse in the left ear.

Based upon the above evidence, service connection for 
tinnitus is not warranted.  There is no evidence of the 
presence of tinnitus during service, and post-service medical 
records are negative for complaints of tinnitus until 1975, 
almost 30 years after service.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

At the time of the veteran's complaints of tinnitus in 1975, 
he reported that the condition had been present for three 
years.  While he currently has a diagnosis of tinnitus, the 
2002 VA examiner opined that such was not likely related to 
military service, and there is no competent medical evidence 
of record which demonstrates that tinnitus was incurred as a 
result of any incident of military service.

Although the veteran believes he has tinnitus as a result of 
his military service, he is a lay person and is not qualified 
to render a medical diagnosis or an opinion concerning 
medical causation of a condition.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  In the absence of competent 
medical evidence linking a diagnosis of tinnitus to service, 
service connection is not warranted.  

The weight of the credible evidence is against service 
connection for tinnitus.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
is inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for hearing loss
  
Service connection will be rebuttably presumed for certain 
chronic diseases, including sensorineural hearing loss, which 
are manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a).  Secondary service 
connection may be found in certain instances in which a 
service-connected disability aggravates another condition.  
When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service- 
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the evidence of record does not 
establish that the veteran engaged in combat, and thus the 
provisions of 38 U.S.C.A. § 1154 are inapplicable.

Review of the veteran's service medical records shows no 
hearing loss during his 1943-1946 military service, and his 
hearing was normal in both ears at his discharge examination.  
There is no evidence of sensorineural hearing loss within the 
year after service, as required for a presumption of service 
connection.  At a 1954 VA examination, hearing acuity was 
described as being within normal limits bilaterally. 

Hearing loss in both ears is first shown in 1975, almost 30 
years after service.  Records subsequent to 1975 continue to 
show the presence of significant bilateral hearing loss.  

While the veteran argues that such hearing loss is due to 
noise exposure in service, as a layman he has no competence 
to give a medical opinion on diagnosis or etiology of a 
condition.  Espiritu, supra.  There is no competent medical 
evidence which links hearing loss, first shown many years 
after service, with the veteran's military service.  

The veteran asserts that his hearing loss is secondary to his 
service-connected chronic suppurative otitis media of the 
left ear.  However, there is no competent medical evidence 
which links hearing loss to chronic suppurative otitis media 
of the left ear.  At a February 2002 VA examination, the 
examiner opined that the veteran's hearing loss was not 
related to service-connected otitis media.  It was noted that 
hearing loss was not shown for many years after service, and 
sensorineural hearing loss was consistent with the veteran's 
history of civilian occupational noise exposure.  There is no 
other competent medical opinion of record finding a 
relationship between the veteran's service-connected chronic 
suppurative otitis media of the left ear and any hearing 
loss.  While the veteran has expressed his belief that there 
is such a relationship, as a layman he has no competence to 
give a medical opinion on diagnosis or etiology of a 
condition.  Espiritu, supra. 

In light of the above, the requirements for secondary service 
connection are not met.

The weight of the credible evidence is against direct or 
secondary service connection for hearing loss.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is inapplicable, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005), imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claims.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claims.

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in January 
2002 and December 2004.  As these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
statements of the case (SSOCs), the veteran was provided with 
specific information as to why his claims were being denied, 
and of the evidence that was lacking.  He was also supplied 
with the complete text of 38 C.F.R. § 3.159 in the March 2003 
SOC and the March 2005 SSOC.

Finally, with respect to element (4), the Board notes that 
the RO's letters along with the SOC and SSOCs generally 
informed the veteran that it was necessary to send any 
evidence in his possession that supported his claims to VA.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done - irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication - the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Court's decision in Pelegrini II held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and that was done in this case.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the lack of notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes above that 
the preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The claims folder contains all available service medical 
records, as well as VA medical records, private medical 
records, and VA examination reports.  The veteran has not 
identified any other outstanding evidence to be obtained.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Pelegrini II, supra; Quartuccio, supra.


ORDER

A 10 percent rating for chronic suppurative otitis media of 
the left ear is granted.

Service connection for tinnitus is denied.

Service connection for hearing loss, claimed as secondary to 
service-connected chronic suppurative otitis media of the 
left ear, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


